Citation Nr: 1759109	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-02 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to June 21, 2012, for a 20 percent evaluation for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from June 1981 to July 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2016, the Veteran was afforded a videoconference hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.


FINDINGS OF FACT

Prior to June 21, 2012, the Veteran's right knee disability manifested by moderate recurrent instability. 


CONCLUSION OF LAW

Entitlement to 20 percent evaluation for right knee instability is warranted from July 8, 2010, through June 20, 2012.  38 U.S.C. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2002); 38 C.F.R. Part 4 (2017).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.

The terms "slight," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On July 8, 2010, VA received the Veteran's claim for increased evaluation of the service-connected right knee instability.  In an August 24, 2010, rating decision (mailed on August 26, 2010), the RO continued a 10 percent evaluation for instability of the right knee.  VA received a request for consideration from the Veteran on March 28, 2011, and was in constructive receipt of VA records relating to right knee surgery dated March 25, 2011.  In a June 2011 rating decision, the RO awarded a temporary total disability evaluation from March 25, 2011, through April 30, 2011, based upon this surgery.  On August 9, 2011, VA received another request for consideration from the Veteran, and was in constructive possession of VA records dated August 4, 2011, relating to treatment of the right knee at a VA facility.  In a September 2011 rating, the RO proposed reducing the evaluation of the right knee instability to non-compensable (zero percent); however, based upon the results of a June 21, 2012, VA examination, the RO increased the evaluation of the right knee instability to 20 percent, effective the date of the VA examination.  The RO never reduced the 10 percent evaluation for right knee instability in effect prior to the 20 percent award.  

A review of the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has certified the June 2012 rating as the basis of the present appeal.  However, the Board notes that due to the receipt of relevant VA records on two separate occasions within the year following the August 2010 rating decision, the August 2010 rating decision never became final.  See 38 C.F.R. § 3.156(b)(2017). 

The Veteran seeks only to have the 20 percent award made effective the date of his July 2010 claim.  He asserts that his right knee has exhibited moderate lateral instability throughout the course of his claim and appeal.  At his Board hearing, he testified that his ACL had been absent since he filed his claim, and that the knee has consistently exhibited related instability. 

Entitlement an award of a 20 percent evaluation for right knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective July 8, 2010, is warranted.  Primarily at issue is whether, prior to June 21, 2012, the Veteran's right knee exhibited instability to any degree.  Notably, VA examination of August 2010 showed no instability.  However, VA records dated before and after this examination reflect a history of instability.  Notably, a January 2011 VA treatment record documents laxity on testing, particularly with pivot shift.  However, an August 2011 VA treatment note reflects no instability on exam.  Saliently, a February 2012 VA orthopedic note explains that the Veteran had consistently had an ACL deficient right knee and that by definition the knee was unstable.  VA records document instability, particularly with any pivot maneuver.  Under these circumstances, the Board concludes that the right knee exhibited moderate instability prior to June 21, 2012.  Accordingly, a 20 percent evaluation is granted effective July 8, 2010.  Gilbert, supra.  This is a full grant of the benefits sought on appeal.  

ORDER

From July 8, 2010, through June 20, 2012, entitlement to an evaluation of 20 percent, for right knee instability, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


